Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed on 12/6/2021.
Per Applicant’s request, claim 2 is cancelled.
Per Applicant’s request, claim 1 has been amended.
Claims 1, 3-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
USPG No. 2016/0186118 to Prosak et al., teaches creating safety program with input signal assigned to function block to implement safety function and a creation unit to create safety program according to user input.
USPG No. 20040209594 to Naboulsi, discloses a disabling function that disables the safety input signal when a predetermine condition is satisfied.

The cited prior art taken alone or in combination fail to teach at least “the addition unit includes a method selection unit that selects a disabling method of the disabling function in accordance with user input.”, as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHILIP WANG/Primary Examiner, Art Unit 2199